DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election without traverse of groups I (claims 1-8) in the reply filed on 3/25/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-9 are pending where claims 1-8 are being examined and claim 9 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 
 
 
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 7 recites the limitation "wherein the covering layer is made of borosilicate glass" in lines 1-2.  How is glass deformable?  Examiner indicates that glass is a rigid structure, thus the limitation is unclear.  The examiner interprets the deformable layer as being shaped to cover the flow channel layer, thus the covering layer is deformed prior to use. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 20110294139 A1; hereinafter “Takeda”).
Regarding claim 1, Takeda teaches a cell sorting device (para [10]; apparatus which uses a disposable flow cell) comprising: 
a substrate (para [89]; transparent substrate); 

a first selection flow channel and a second selection flow channel (Takeda; para [117]; Fig. 16, 17; branched flow paths downstream of the flow path 5… particles flows into a flow path 42, 43) configured so that through which a liquid containing a row of target cells including the target cells separated from the main flow channel flows (Takeda; para [119]; the particle separation is to shift the flow of the particles by the pulse flow, and separate the particles into the branched flow path on the downstream side), the first selection flow channel and the second selection flow channel being formed in the substrate so as to branch from the main flow channel onto opposite sides of the main flow channel downstream of the cell separation area (Takeda; para [117]; Fig. 16, 19); 
a sub flow channel configured so that through which a separating liquid flows (Takeda; para [150]; Fig. 19; flow paths 46 for sheath solution), the separating liquid being for separating the target cells from the row of cells and pushing out the target cells into the first selection flow channel or the second selection flow channel (Takeda; para [3, 123]; the sample solution is made by mixing magnetic particles with an anti-membrane protein antibody 1 which is a label for a target cell adhering to the  the target particles are shifted from the flow of the sample solution to the flow of the sheath solution; examiner indicates that the sheath solution shifts microparticles for separation), the sub flow channel being formed in the substrate so as to intersect with the main flow channel in the cell separation area (para [150]; Fig. 19; pair of flow paths for sheath solution introduction 46 connected to the sheath solution reservoir 9, and the flow path 5 joining these), and a pair of liquid flow generating members provided at one end and the other end of the sub flow channel (Takeda; para [117, 123, 167]; Fig. 16, 19; pulse pump 41; examiner indicates that the pumps are for shifting the pulse flow from flow paths 42, 43); 
a pair of liquid flow generating members (Takeda; para [123, 167]; Fig. 16, 19; pulse pump 41) capable of both operation for pushing the separating liquid from the sub flow channel toward the main flow channel and operation for pulling the separating liquid from the main flow channel toward the sub flow channel, the pair of liquid flow generating members being provided at one end and the other end of the sub flow channel (Takeda; para [117]; The particles typically flow into a middle flow path 44. The particles flows into a flow path 42 when they are shifted by the pulse flow of a pushing-out direction. The particles flows into a flow path 43 when they are shifted by the pulse flow in a reverse direction); and 
a drive control member (Takeda; para [167]; driver circuit) which performs control to, when a first one of the target cells passing through the cell separation area is recognized (Takeda; para [167]; If the particle is the target particle, only the piezoelectric pump corresponding to one of two target cells is turned on. In this process, based on the result of the signal processing of the signal light, a trigger signal is fed to a piezoelectric pump driver circuit), actuate the pair of liquid flow generating members in conjunction with each other such that the liquid flow generating member provided at the one end pushes the separating liquid from the one end side and the liquid flow generating member provided at 
Regarding claim 2
Regarding claim 4, Takeda teaches the cell sorting device according to claim 1, wherein the first selection flow channel and the second selection flow channel join downstream and are connected to a sorting port for collecting the target cells (Takeda; para [120]; target cell is collected into a reservoir 48 via the flow path 47), and the main flow channel is connected downstream to a waste port for collecting the non-target cells (Takeda; para [119, 167]; Considering biohazard, when a cell infected with virus is separated, it is desirable that the sample solution is confined in the flow cell… a middle branched flow path 44 is the flow path into which the particles flow when the pulse pump is in the OFF state).  Examiner indicates that the pulse pump is off when target cells are not detected, thus the contaminated sample is confined to the middle branched flow path along flow path 5 and the examiner interprets the middle branched flow path is interpreted as the “waste port”. 
Regarding claim 8, Takeda teaches the cell sorting device according to claim 1, wherein the drive control member actuates the pair of liquid flow generating members so that an amount of the separating liquid that flows into the cell separation area equals to an amount of the separating liquid that flows out from the cell separation area (Takeda; para [117]; the sheath solution are divided again into the three branched flow paths and are collected; Examiner indicates the sheath solution introduced into the system is divided amongst the three branched flow paths, thus the amount is equal).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Soper et al (US 20120100521 A1; hereinafter “Soper”).
Regarding claim 3, Takeda teaches the cell sorting device according to claim 1, with the first selection flow channel and the second selection flow channel.
Takeda does not teach the first selection flow channel and the second selection flow channel are provided symmetrically with respect to the main flow channel.  
However, Soper teaches an analogous art of a microdevice (Soper; Abstract) comprising a first selection flow channel and a second selection flow channel provided symmetrically with respect to the main flow channel (Soper; para [23]; Fig. 1; multiple parallel channels).  It would have been obvious to one of ordinary skill in the art to have modified the first and second selection flow channel of Takeda to be symmetrical to the main channel as taught by Soper, because Soper teaches that the parallel channels enhance throughput (Soper; para [23]).  
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over of Takeda in view Han et al (US 20110081674 A1; hereinafter “Han”).
Regarding claim 5, Takeda teaches the cell sorting device according to claim 1, wherein the substrate comprises a flow channel layer having the main flow channel (Takeda; para [117]; Fig. 16; flow path 5), the first selection flow channel (Takeda; para [117]; Fig. 16, 17; branched flow paths downstream of the flow path 5… particles flows into a flow path 42, 43), the second selection flow channel and the sub flow channel (Takeda; para [150]; Fig. 19; flow paths 46 for sheath solution).  Examiner indicates that the flow cell has flow paths that make up the flow channel layer, further the flow paths are formed in a transparent plate substrate (Takeda; para [26]).   
Takeda does not teach a deformable covering layer provided so as to cover an upper surface of the flow channel layer.  
However, Han teaches an analogous art of a microfluidic (Han; Abstract) comprising a deformable covering layer (Han; para [16, 19]; top of the pictured structure is covered by a second substrate…the second substrate, portions thereof or a combination thereof comprises PDMS, NOA 81, glass, silicon, SiO2; the examiner interprets the second substrate as a deformable covering layer because the substrate may be shaped to cover the flow channel as seen in Fig. 1) provided so as to cover an upper surface of a flow channel layer (Han; para [19, 25]; holding the second substrate suspended over the first substrate…the second substrate (cover) and the top of the trenches is 2.9 µm. The distance 
Regarding claim 7, modified Takeda teaches the cell sorting device according to claim 5 (the cell sorting device of Takeda is modified to comprise the covering layer as taught by Han discussed above in claim 5), wherein the covering layer is made of borosilicate glass (Han; para [65]; the substrates and/or other components of the sorter can be made from a wide variety of materials including…borosilicate).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Han, and in further view of Delamarche et al (US 20120034677 A1; hereinafter “Delamarche”). 
Regarding claim 6, modified Takeda teaches the cell sorting device according to claim 5, wherein each of the pair of liquid flow generating members is a piezoelectric element (Takeda; para [117]; As the pulse pump, a piezoelectric pump is suitable).
Modified Takeda does not teach each of the pair of liquid flow generating members provided on the covering layer.
However, Delamarche teaches an analogous art of a microfluidic device (Delamarche; Abstract) wherein a pair of liquid flow generating members provided on the covering layer (Delamarche; para [77]; the sealing cover has vias connecting at ends of the passages and vents, e.g. to connect the system to e.g. pumps,).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the pair of liquid flow generating members of modified Takeda in the manner of being provided on the covering layer as taught by Delamarche as this is a known and suitable arrangement for connecting the pair of liquid flow generating members to the cover layer in the art.  Further, it is a matter of engineering design to arrange the pair of liquid flow generating members in different ways, where the change in form or shape, without any new or unexpected result, is an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/DEAN KWAK/Primary Examiner, Art Unit 1798